Wilson, C. J.
An order denying a motion to vacate an order striking out an answer as sham is appealable, but the motion to vacate must be made returnable before the expiration of the time to appeal from the original order.
If the original order was nonappealable then the order denying a motion to vacate is nonappealable. Security State Bank v. Brecht, 150 Minn. 502, 185 N. W. 1021. But here the original order was appealable.
The motion asking that the prior order striking out the answer be vacated and allowing defendant to file an amended answer was addressed to the discretion of the trial court and, in absence of a clear abuse of discretion, its decision in such case will not be disturbed by this court. In this case there was no abuse of discretion.
Order affirmed.